DETAILED ACTION
	The Amendment filed on 05/12/2021 has been entered. Claim(s) 169-171 and 178-190 has/have been amended, claim(s) 1-151 has/have been cancelled, and claim(s) 152-168 and 172-177 has/have been withdrawn. Therefore, claims 152-190 are now pending in the application.
Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insulating material arranged between the plurality of bodies and each of the first reinforcing mesh and the second reinforcing mesh” of claim 188 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 169-171 and 178-190, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 169, at line 24, the recitation “of hardened material” renders the claim indefinite because it is unclear if this is referring to previously recited “a hardened material”.
Allowable Subject Matter
Claim 182 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In particular, the limitation “the bottom connector chairs are arranged to secure the two lower rods of the trusses to the second reinforcing mesh" would overcome Breuning and Liuzza since it would not have been obvious to one of ordinary skill to further modify the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 169-171, 178, 179, 187, 189, and 190, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (U.S. Patent No. 5,396,747) in view of Lee et al. (U.S. Pub. No. 2013/0036693) and in view of Liuzza (U.S. Patent No. 4,060,954).
As per claim 169, Breuning teaches a precast transportable construction body for a building system (concrete slabs…suitable for both in situ works and for prefabrication; abstract), the precast transportable construction body comprising: a first reinforcing mesh (12) and a second reinforcing mesh (1) defining a steel framework (steel; col. 3, lines 35-40), each reinforcing mesh being substantially flat (figure 7); a plurality of substantially spheroidal bodies (3) sandwiched between the first reinforcing mesh and the second reinforcing mesh (figure 7); such that the plurality of bodies are fixed to and directly connect the first reinforcing mesh and the second reinforcing mesh (figure 7); and a hardened material (concrete 8); wherein the plurality of substantially spheroidal bodies are arranged and positioned between the first reinforcing mesh and the second reinforcing mesh (figure 7) such that the steel framework formed by the first and second 
Breuning fails to disclose each of the plurality of bodies comprising a plurality of protrusions, and each protrusion being configured to fasten to at least one of the first reinforcing mesh and the second reinforcing mesh.
Lee et al. discloses a hollow core slab (abstract) having a plurality of protrusions (320), and each protrusion being configured to fasten to at least one of the first reinforcing mesh and the second reinforcing mesh (figure 15).
Therefore, from the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow slabs of Breuning such that each of the plurality of bodies comprising a plurality of protrusions, and each protrusion being configured to fasten to at least one of the first reinforcing mesh and the second reinforcing mesh, as taught by Lee et al., in order to facilitate manufacturing by fastening the mesh securely to the bodies so that they remain in position.
In addition, Breuning fails to disclose a plurality of bottom connector chairs attached to the second reinforcing mesh, each bottom connector chair comprising first 
Liuzza discloses a chair (abstract) comprising a plurality of bottom connector chairs (abstract) attached to a second reinforcing mesh (as illustrated, the openings between the top protrusions are attachable to a second mesh; figure 1; thus in the combination, the chairs of Liuzza would be attached to the second mesh of Breuning), each bottom connector chair comprising first and second apertures (openings between the top protrusions 5 and 4, supporting rebars 9; figures 1 and 2) to allow insertion of substantially parallel rods of the second reinforcing mesh (figure 1), each bottom connector chair being attached to the second reinforcing mesh by inserting at least the substantially parallel rods of the second reinforcing mesh into the first and second apertures (as illustrated, the chair is capable of being attached to the second mesh and into the first and second apertures; figures 1 and 2).
Therefore, from the teaching of Liuzza, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reinforcement assembly of Breuning to include a plurality of bottom connector chairs attached to the second reinforcing mesh, each bottom connector chair comprising first and second apertures to allow insertion of substantially parallel rods of the second reinforcing mesh, each bottom connector chair being attached to the second reinforcing mesh by inserting at least the substantially parallel rods of the second reinforcing mesh into the first and second apertures, as taught by Liuzza, in order to elevate the 
As per claim 170, Breuning as modified in view of Liuzza discloses the bottom connector chairs comprise legs (2) for defining a space between the second reinforcing mesh and a face of the precast transportable construction body (in the combination, the legs of Liuzza would define a space between the second reinforcing mesh and a face of the precast transportable construction body of Breuning).
As per claim 171, Breuning as modified in view of Lee et al. discloses the plurality of protrusions comprises pairs of opposing protrusions protruding from each body defining channels for receiving a section of the first reinforcing mesh and the second reinforcing mesh (as illustrated, the plurality of protrusions comprises pairs of opposing protrusions protruding from each body defining channels for receiving a section of the first reinforcing mesh and the second reinforcing mesh; figure 15 of Lee et al.).
As per claim 178, Breuning teaches the plurality of bodies comprise hollow bodies (col. 2, lines 10-15).  
As per claim 179, Breuning fails to disclose the plurality of bodies comprise two sections releasably attached to each other.  
Lee et al. discloses a hollow core slab (abstract) having a plurality of bodies (100) comprise two sections (100a / 100b) releasably attached to each other (paragraph 35).
Therefore, from the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
As per claim 187, Breuning fails to disclose the plurality of bodies comprise insulating material.  
Lee et al. discloses a hollow core slab (abstract) having a plurality of bodies (100) wherein the plurality of bodies comprise insulating material (paragraph 35).  
Therefore, from the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow slabs of Breuning such that the plurality of bodies comprise insulating material, as taught by Lee et al., in order to provide more energy efficiency to the slab to reduce building operational costs.
As per claim 189, Breuning teaches the plurality of substantially spheroidal bodies are spherical (figures 6, 7).  
As per claim 190, Breuning as modified in view of Liuzza discloses each bottom connector chair comprises a recess (openings between the bottom protrusions 5, supporting rebar 10; figures 1 and 2 of Liuzza) configured to receive a rod of the second reinforcing mesh that is substantially perpendicular to the substantially parallel rods of the second reinforcing mesh (figure 2 of Liuzza).
Claim(s) 180 and 181, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (U.S. Patent No. 5,396,747) in view of Lee et al. (U.S. Pub. No. 2013/0036693) and in view of Liuzza (U.S. Patent No. 4,060,954) and further in view of Haag et al. (U.S. Patent No. 7,897,073).

Haag et al. discloses a method of producing concrete slabs (abstract) including a plurality of trusses (figure 11) to support the connection between a first mesh and a second mesh in a spaced apart relationship with respect to each other (figure 10).  
Therefore, from the teaching of Haag et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified reinforcement assembly of Breuning to include a plurality of trusses to support the connection between the first reinforcing mesh and the second reinforcing mesh in a spaced apart relationship with respect to each other, as taught by Haag et al., in order to further strengthen the concrete reinforcements to facilitate assembly.
As per claim 181, Breuning as modified in view of Haag et al. discloses each truss comprises an upper rod and two lower rods joined together by a pair of zig-zag shaped rods (figure 11 of Haag et al.), the zig-zag shaped rods being joined together at the upper rod and each zig-zag shaped rod attached to a lower rod defining a triangular cross section of the truss (figures 9-11 of Haag et al.).  
Claim(s) 185 and 186, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (U.S. Patent No. 5,396,747) in view of Lee et al. (U.S. Pub. No. 2013/0036693) and in view of Liuzza (U.S. Patent No. 4,060,954) and further in view of Hewett (U.S. Pub. No. 2003/0101677).
As per claim 185, Breuning as modified fails to disclose the first reinforcing mesh is attached to the upper rod of a truss via a top connector. 

Therefore, from the teaching of Hewett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reinforcement assembly of Breuning such that the first reinforcing mesh is attached to the upper rod of a truss via a top connector, as taught by Hewett, in order to further secure the components of the reinforcement assembly together.
As per claim 186, Breuning as modified in view of Hewett discloses the top connector comprises a nut (38 of Hewitt) and a screw (35 of Hewitt), the screw comprising a slot (bottom surface of 35; figure 5 of Hewitt) for receiving a section of the upper rod of the truss and a section of a rod of the first reinforcing mesh (in the combination, the slot of Hewitt would receive a section of the upper rod of the truss and a section of a rod of the first reinforcing mesh of Breuning), the nut being adapted to receive the screw for securing the section of the upper rod of the truss and the section of a rod of the first reinforcing mesh when inserted in the slot for securing the section of the upper rod of the truss and the section of a rod of the first reinforcing mesh together (figure 5 of Hewitt). 
Claim(s) 188. As best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (U.S. Patent No. 5,396,747) in view of Lee et al. (U.S. Pub. No. 2013/0036693) and in view of Liuzza (U.S. Patent No. 4,060,954) and further in view of Ciuperca (U.S. Pub. No. 2013/0074433).

Ciuperca discloses a precast concrete structure (abstract) having insulating material (14) arranged between the plurality of bodies and each of the first reinforcing mesh and the second reinforcing mesh (in the combination, the insulating material of Ciuperca would be arranged between the bodies and each of the first reinforcing mesh and the second reinforcing mesh of Breuning).  
Therefore, from the teaching of Ciuperca, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reinforcement assembly of Breuning to include insulating material arranged between the plurality of bodies and each of the first reinforcing mesh and the second reinforcing mesh, as taught by Ciuperca, in order to further provide insulating means to a building structure for energy efficiency.
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Breuning (U.S. Patent No. 5,396,747) and Lee et al. (U.S. Pub. No. 2013/0036693) has/have been added to overcome the newly added limitations. Applicant’s argument that Miedzik et al. is not transportable was found persuasive and the reference is hereby withdrawn. New reference Breuning discloses a hollow concrete slab that is capable of being transported. The argument that Miedzik et al. does not disclose a precast construction was not found persuasive since this is drawn to the 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633